DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11, 14-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,694,571 in view of Buckley (US 2010/0329244) and Yang (US 2013/0188502). 
Instant Application
Wu (US 10,694,571)
1. A service processing method, comprising: receiving, by an access network device, from a core network device, a connection setup request message for a connection for a voice over internet protocol multimedia subsystem (IMS) service of a calling terminal; determining, by the access network device, that the calling terminal is in a weak coverage area of the access network device according to at least one of an uplink signal quality parameter or a downlink signal quality parameter of the calling terminal; sending, by the access network device through the core network device, a radio resource not available indication to an IMS apparatus; sending, by the IMS apparatus according to the radio resource not available indication, a message that triggers the calling terminal to initiate a circuit switched fallback call to the calling terminal; and canceling, by the IMS apparatus according to the radio resource not available indication, the voice over IMS service of the calling terminal.
a bearer setup request message of a voice over long term evolution (VoLTE) service; determining, by the access network device, that the terminal VoLTE service of the terminal.


3. The method according to claim 1, wherein before sending the message which triggers the calling terminal to initiate the circuit switched fallback call, the method further comprises: determining, by the access network device, that the calling terminal has registered with a circuit switched domain.
3. The method according to claim 1, wherein before sending the message which triggers the terminal to initiate the circuit switched fallback call, the method further comprises: determining, by the access network device, that the terminal has registered with a circuit switched domain.
4. The method according to claim 1, wherein before sending the message which triggers the calling terminal to initiate the circuit switched fallback call, the method further comprises: determining, by the access network device, that 2G/3G network signal quality of the calling terminal satisfies a voice service.
4. The method according to claim 3, wherein after the receiving the bearer setup request message of the VoLTE service, and before the sending the message which triggers the terminal to initiate the circuit switched fallback call, the method further comprises: determining, by the access network device, that 2G/3G network signal quality of the terminal satisfies a voice service.
8. A system, comprising: an access network device configured to: receive, from a core network device, a connection voice over internet protocol multimedia subsystem (IMS) service of a calling terminal; determine that the calling terminal is in a weak coverage area of the access network device according to at least one of an uplink signal quality parameter or a downlink signal quality parameter of the calling terminal; and send a radio resource not available indication to an IMS apparatus through the core network device; and the IMS apparatus configured to: send, according to the radio resource not available indication, a message that triggers the calling terminal to initiate a circuit switched fallback call to the calling terminal; and cancel, according to the radio resource not available indication, the voice over IMS service of the calling terminal.
voice over long term evolution (VoLTE) service; determine that the terminal is in a weak coverage area of the access network device; and send a radio resource not available indication to an interne protocol multimedia subsystem (IMS) through the core network device; and the IMS, configured to: send, according to the radio resource not available indication, a message which triggers the terminal to initiate a circuit switched fallback call to the terminal, and cancel, according to the radio resource not available indication, the VoLTE service of the terminal.


before sending the message that triggers the calling terminal to initiate the circuit switched fallback call.
7. The system according to claim 5, wherein the access network device is further configured to determine that the terminal has registered with a circuit switched domain.
11. The system according to claim 8, wherein the access network device is further configured to determine that 2G/3G network signal quality of the calling terminal satisfies a voice service before sending the message that triggers the calling terminal to initiate the circuit switched fallback call.
8. The system according to claim 7, wherein the access network device is further configured to determine that 2G/3G network signal quality of the terminal satisfies a voice service.



	As shown above, the only differences between claim 1 of the instant application and Wu are that the instant application recites the use of voice over IMS while Wu 
	Claim 8 of the instant application and claim 5 of Wu also contain the same similarity and differences as claim 1 of the instant application and claim 1 of Wu as shown above.  Claim 8 of the instant application is therefore also rejected for the same reasoning of claim 1.
	As shown above, dependent claims 2-4 and 9-11 of the instant application are also closely resembled by claims 2-4 and 6-8 of Wu and are thus also rejected under double-patenting.

	Claims 14-17 and 19-20 include obvious variations of claims 1 and its dependent claims and are therefore also rejected under double-patenting for the same reasoning as shown above. 
	
s 5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,694,571 in view of Buckley, Yang and Weng (US 2012/0115463). 
	Wu, Buckley and Yang disclose the features as shown above.
	Regarding claims 5 and 12, Wu, Buckley and Yang do not the claimed features regarding the request and reporting of downlink signal quality parameters.  However, Weng (US 2012/0115463) discloses such procedures in paragraph [0003].  It would therefore be obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Wu, Buckley and Yang using features, as taught by Weng, in order to allow the base station to perform various functions such as selection and reselection of a cell (see paragraph [0004] of Weng).

Claims 6-7, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,694,571 in view of Buckley, Yang and Olsson (US 2012/0307732). 
Wu, Buckley and Yang disclose the features as shown above.
	Regarding claims 6-7, 13 and 18, Wu, Buckley and Yang do not disclose the claimed limitations regarding the MME and the P-CSCF in the VoIMS service.  However, Olsson (US 2012/0307732, i.e. paragraph [0095]) disclose the use of MME and P-CSCF in its voice over IMS service.  It would therefore be obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the system of Wu, Buckley and Yang using features, as taught by Olsson, in order to implement a Voice over IMS service (see paragraph [0095] of Olsson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.